Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered May 5, 1997, convicting him of operating a motor vehicle while intoxicated, reckless endangerment in the first degree, resisting arrest, reckless driving, and exceeding the maximum speed limit, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the sentence is excessive is without merit (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either without merit or do not require reversal. Ritter, J. P., Thompson, Altman and Friedmann, JJ., concur.